UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 22, 2013 COLONIAL FINANCIAL SERVICES, INC. (Exact name of Registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation) 001-34817 (Commission File Number) 90-0183739 (I.R.S. Employer Identification No.) 2745 S. Delsea Drive, Vineland, New Jersey (Address of principal executive offices) (Zip Code) (856) 205-0058 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 22, 2013, Paul J. Ritter III, a director of Colonial Financial Services, Inc. (the “Company”) and the Company’s wholly-owned subsidiary, Colonial Bank FSB (the “Bank”), informed the Company and the Bank that he has resigned from the Boards of Directors of the Company and the Bank, effective immediately. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLONIAL FINANCIAL SERVICES, INC. Date:May 23, 2013 By:/s/ Edward J. Geletka Edward J. Geletka President and Chief Executive Officer
